Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending and are being examined in this application.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2111.04 (Il).
The limitation “determine a response to the user query on the basis of the query-related information stored in the memory, when the user query is the query for requesting the response using the network” (emphasis added) recited in claim 1 is a contingent limitation that is not performed when the user query is not the query for requesting the response using the network. Therefore, for purposes of examination, this limitation will not be given patentable weight. However, mappings will be provided as necessary based on dependent claims (e.g., claim 10).
Contingent limitations are also recited in claims 2, 5, 7, 11, 18, and 21 and will be treated similarly to the contingent limitation recited in claim 1. It is noted that contingent limitations are given patentable weight when all contingencies are recited in a claim since at least one contingency would be met (e.g., claims 10 and 19).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kamvar et al. (US Pub. 20110047120).
Referring to claim 1, Kamvar discloses an electronic device, comprising: an input unit; an output unit; a memory; and at least one processor [fig. 11, client system 1100 comprises keyboard 1114, display 1112, memory 1106, and CPU(s) 1102], wherein the at least one processor is configured to: 
receive query-related information from a server over a network [fig. 4, stage 422; par. 36; predicted queries are received from a search engine], 
store the received query-related information in the memory [fig. 4, stages 422 and 424; fig. 11, predicted query receipt module 1124; par. 36; the memory comprises a predicted query receipt module, which would store the predicted queries before displaying them to a user], 
detect a user query through the input unit [fig. 4, stage 426; par. 36; one of the predicted queries is selected by the user], 
determine whether the user query is a query for requesting a response using the network [fig. 4, stage 430; fig. 3, communication network 306; par. 36; a search request is transmitted to the search engine over a communication network], 
determine a response to the user query on the basis of the query-related information stored in the memory, when the user query is the query for requesting the response using the network [contingent limitation that has no patentable weight -- fig. 4, stage 432; par. 36; search results are received based on the search request (e.g., the predicted query selected by the user)], and 
control the output unit to output the determined response [fig. 4, stage 412; fig. 11, display 1112; par. 36; the search results are presented to the user on the display],
wherein the query-related information comprises at least one of at least one query, at least one response corresponding to the at least one query, or at least one additional information corresponding to the at least one query [fig. 4, stage 422; par. 36; note the predicted queries].
Referring to claim 2, Kamvar discloses wherein the at least one processor is further configured to: determine whether a first query corresponding to the user query exists among at least one query included in the query-related information stored in the memory when the user query is the query for requesting the response using the network [contingent limitation that has no patentable weight -- fig. 4, stage 426; par. 36; one of the predicted queries is selected by the user], determine a first response corresponding to the first query as the response to the user query, when the first query corresponding to the user query exists [fig. 4, stage 432; par. 36; the search results are received based on the search request (i.e., the predicted query selected by the user)], and control a communication transceiver to transmit a signal for requesting the response to the user query to the server, when the first query corresponding to the user query does not exist [fig. 4, stage 426 (“no” path) [Wingdings font/0xE0] stages 402-410; the user also has the option not to select any of the predicted queries and transmit a search request for a different search query (e.g., a final query)].
Referring to claim 9, Kamvar discloses wherein the at least one processor is further configured to store the query-related information in a cache memory [par. 42; the search request may be stored in a cache].
Referring to claim 13, Kamvar discloses a server, comprising: a communication transceiver; a memory; and a processor [fig. 10, search engine 1000 comprises network interface 1004, memory 1006, and CPU(s) 1002], wherein the processor is configured to: 
receive feedback information including at least one query from an electronic device through the communication transceiver [fig. 1, stage 140; par. 36; a partial query is received from a client system], 
store the feedback information in the memory [fig. 1, stage 140; fig. 10, partial query receipt, processing and response module 320; par. 36; the memory comprises a partial query receipt, processing and response module, which would store the partial query], 
generate query-related information to be provided to the electronic device on the basis of the information stored in the memory [fig. 1, stage 160; par. 36; predicted queries are generated by the search engine based on the partial query], and 
control the communication transceiver to transmit the generated query-related information to the electronic device [fig. 1, stage 170; par. 36; the predicted queries are transmitted to the client system]; and 
wherein the query-related information comprises at least one of at least one query, at least one response corresponding to the at least one query, or at least one additional information corresponding to the at least one query [fig. 1, stage 170; par. 36; note the predicted queries].
Referring to claim 14, Kamvar discloses wherein the feedback information further comprises a response to the at least one query; and wherein the processor is further configured to generate the query-related information on the basis of at least one of a frequency of the at least one query or a consistency of the response to the at least one query [pars. 39-42; note caching of search results and a dictionary created from previous search queries, where entries reflect commonly submitted searches].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamvar in view of Halioui et al. (US Pub. 20210034612).
Referring to claim 3, Kamvar does not appear to explicitly disclose wherein the additional information comprises a reliability of the at least one response to the at least one query; and wherein the at least one processor is further configured to: determine whether a reliability of the first response corresponding to the first query satisfies a predetermined reliability condition, determine the first response as the response to the user query when the reliability for the first response satisfies the predetermined reliability condition, and control the communication transceiver to transmit the signal for requesting the response to the user query when the reliability of the first response does not satisfy the predetermined reliability condition.
However, Halioui discloses wherein the additional information comprises a reliability of the at least one response to the at least one query [par. 103; each predicted search input is associated with a likelihood of leading to a booking (i.e., being relevant)]; and wherein the at least one processor is further configured to: determine whether a reliability of the first response corresponding to the first query satisfies a predetermined reliability condition, determine the first response as the response to the user query when the reliability for the first response satisfies the predetermined reliability condition [pars. 75 and 103; if the predicted search inputs are associated with a “high” likelihood of leading to a booking (i.e., being relevant), a lower threshold is applied and searches are initiated based on the predicted search inputs], and control the communication transceiver to transmit the signal for requesting the response to the user query when the reliability of the first response does not satisfy the predetermined reliability condition [pars. 74 and 103; otherwise, the predicted search inputs are discarded, and a further query is used].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the predicted queries are associated with likelihoods of being relevant as taught by Halioui. The motivation for doing so would have been to restrict the commitment of computational resources to only those predicted queries that are likely to be accurate [Halioui, par. 73].

Claims 4-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamvar in view of Chang et al. (US Pub. 20020052674).
Referring to claim 4, Kamvar discloses control a communication transceiver to transmit a signal for requesting a response to the prediction query to the server [fig. 4, stage 430; fig. 3, communication network 306; par. 36; the search request (e.g., the predicted query selected by the user) is transmitted to the search engine over a communication network], receive the response to the prediction query from the server [fig. 4, stage 432; par. 36; the search results are received based on the search request (e.g., the predicted query selected by the user)], and store the prediction query and the received response to the prediction query in the memory [fig. 4, stages 424 and 432; fig. 11, predicted query receipt module 1124, search results receipt module 1128; par. 36; the memory comprises a predicted query receipt module and a search results receipt, which would store the predicted queries and the search results before displaying them to a user].
Kamvar does not appear to explicitly disclose wherein the additional information comprises an environmental condition related to the at least one query; and wherein the at least one processor is further configured to: obtain environment information of the electronic device, determine at least one of at least one query included in the query-related information as a prediction query on the basis of the obtained environment information and the environmental condition.
However, Chang discloses wherein the additional information comprises an environmental condition related to the at least one query; and wherein the at least one processor is further configured to: obtain environment information of the electronic device, determine at least one of at least one query included in the query-related information as a prediction query on the basis of the obtained environment information and the environmental condition [pars. 63 and 71; searching tasks are determined based on a user’s current position, speed, or direction (i.e., environmental conditions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the predicted search queries are determined based on environmental conditions as taught by Chang. The motivation for doing so would have been to efficiently obtain information about the user’s surroundings (e.g., in the context of car navigation) [Chang, par. 60].
Referring to claim 5, Kamvar discloses wherein the at least one processor is further configured to: determine whether the user query corresponds to the prediction query stored in the memory when the user query is a query for requesting a response using the network [contingent limitation that has no patentable weight], obtain the response to the prediction query from the memory when the user query corresponds to the prediction query [contingent limitation that has no patentable weight], and determine the obtained response to the prediction query as the response to the user query [fig. 4, stage 432; par. 36; the search results are received based on the search request (e.g., the predicted query selected by the user)].
Referring to claim 6, Chang discloses wherein the environmental condition related to the at least one query comprises at least one of location, time, user, or network state information related to the at least one query [pars. 63 and 71; the searching tasks are determined based on the user’s current position, speed, or direction (i.e., environmental conditions)].
Referring to claim 7, Chang discloses wherein the at least one processor is further configured to delete the prediction query and the response to the prediction query from the memory when a predetermined condition is satisfied [contingent limitation that has no patentable weight]; and wherein the specified condition comprises a condition for at least one of a time or a location [par. 64; each search activity is only stored based on a period of time or based on search area].
Referring to claim 8, Kamvar does not appear to explicitly disclose wherein the at least one processor is further configured to: detect a query-related information acquisition event on the basis of at least one of a current location, a destination, or a predetermined period of the electronic device, and control a communication transceiver to transmit a signal for requesting the query-related information to the server in response to detecting the query-related information acquisition event.
However, Chang discloses wherein the at least one processor is further configured to: detect a query-related information acquisition event on the basis of at least one of a current location, a destination, or a predetermined period of the electronic device, and control a communication transceiver to transmit a signal for requesting the query-related information to the server in response to detecting the query-related information acquisition event [pars. 63, 64, and 71; search activities are automatically performed based on a user’s current position, speed, direction, or searching time period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the predicted search queries are automatically determined based on different conditions as taught by Chang. The motivation for doing so would have been to efficiently obtain information about the user’s surroundings (e.g., in the context of car navigation) [Chang, par. 60].
Referring to claim 16, Kamvar discloses wherein the processor is further configured to generate the query-related information on the basis of a frequency for the at least one query [pars. 39-42; note caching of search results and a dictionary created from previous search queries, where entries reflect commonly submitted searches].
Kamvar does not appear to explicitly disclose wherein the feedback information further comprises environment information related to the at least one query; and that the query-related information is generated also on the basis of the environment information related to the at least one query.
However, Chang discloses wherein the feedback information further comprises environment information related to the at least one query; and that the query-related information is generated also on the basis of the environment information related to the at least one query [pars. 63 and 71; searching tasks are determined based on a user’s current position, speed, or direction (i.e., environmental conditions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the predicted search queries are determined based on environmental conditions as taught by Chang. The motivation for doing so would have been to efficiently obtain information about the user’s surroundings (e.g., in the context of car navigation) [Chang, par. 60].
Referring to claim 17, Kamvar and Chang disclose wherein the query-related information further comprises an environmental condition related to the at least one query; and wherein the processor is further configured to determine the environmental condition on the basis of environment information [Chang: pars. 63 and 71; note the searching tasks determined based on the user’s current position, speed, or direction (i.e., environmental conditions)] in which the at least one query is detected more than a predetermined number of times [Kamvar: pars. 39-42; note caching of search results and a dictionary created from previous search queries, where entries reflect commonly submitted searches].

Claims 10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamvar in view of Glover et al. (US Pub. 20160188708)
Referring to claim 10, Kamvar does not appear to explicitly disclose wherein the at least one processor is further configured to obtain the response to the user query using at least one component included in the electronic device when the user query is not a query for requesting a response using the network, and control the output unit to output the obtained response.
However, Glover discloses wherein the at least one processor is further configured to obtain the response to the user query using at least one component included in the electronic device when the user query is not a query for requesting a response using the network, and control the output unit to output the obtained response [par. 21; predicted search results are pre-cached locally on a user device and retrieved responsive to a search query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the search results are pre-cached locally as taught by Glover. The motivation for doing so would have been to respond to queries with relatively short latency or delay [Glover, par. 21].
Referring to claim 15, Kamvar does not appear to explicitly disclose wherein the query-related information further comprises a reliability of the at least one response corresponding to the at least one query; and wherein the processor is further configured to determine the reliability on the basis of the consistency of the response to the at least one query.
However, Glover discloses wherein the query-related information further comprises a reliability of the at least one response corresponding to the at least one query; and wherein the processor is further configured to determine the reliability on the basis of the consistency of the response to the at least one query [par. 26; search results for a search query are associated with a result score indicating relevance to the search query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the search results are associated with result scores as taught by Glover. The motivation for doing so would have been to facilitate ordered display of the search results to the user [Glover, par. 26].
Referring to claim 18, Kamvar discloses a method of providing a response to an electronic device [fig. 11, client system 1100], the method comprising: 
receiving query-related information from a server via a communication transceiver [fig. 3, communication network 306; fig. 4, stage 422; par. 36; predicted queries are received from a search engine]; 
...detecting a user query through an input unit [fig. 4, stage 426; fig. 11, keyboard 1114; par. 36; one of the predicted queries is selected by the user]; 
determining whether the user query is a query for requesting a response using a network [fig. 4, stage 430; fig. 3, communication network 306; par. 36; a search request is transmitted to the search engine]; 
determining a response to the user query on the basis of the cached query-related information when the user query is the query for requesting a response using the network [contingent limitation that has no patentable weight]; and 
outputting the determined response through an output unit [fig. 4, stage 412; fig. 11, display 1112; par. 36; the search results are presented to the user on the display], 
wherein the query-related information comprises at least one of at least one query, at least one response corresponding to the at least one query, or at least one additional information corresponding to the at least one query [fig. 4, stage 422; par. 36; note the predicted queries].
Though Kamvar discloses that the search engine performs caching [pars. 39 and 42], Kamvar does not appear to explicitly disclose caching the received query-related information (by the electronic device). 
However, Glover discloses caching the received query-related information [pars. 21 and 34; predicted search results (indexed by search query) are pre-cached locally on a user device and retrieved responsive to a search query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the search results are pre-cached locally as taught by Glover. The motivation for doing so would have been to respond to queries with relatively short latency or delay [Glover, par. 21].
Referring to claim 19, Kamvar discloses wherein the determining of the response to the user query on the basis of the cached query-related information comprises: determining whether a first query corresponding to the user query exists among the at least one query included in the cached query-related information [fig. 4, stage 432; par. 36; the search results are received based on the search request (i.e., the predicted query selected by the user)]; determining a first response corresponding to the first query as the response to the user query when a first query corresponding to the user query exists; and transmitting a signal for requesting the response to the user query to the server through the communication transceiver when the first query corresponding to the user query does not exist [fig. 4, stage 426 (“no” path) à stages 402-410; the user also has the option not to select any of the predicted queries and transmit a search request for a different search query (e.g., a final query)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamvar in view of Chang and further in view of Glover.
Referring to claim 11, Kamvar does not appear to explicitly disclose wherein the at least one processor is further configured to: determine whether a network state of a first area corresponding to an expected movement path of the electronic device satisfies a predetermined condition, on the basis of the received query-related information, determine, as a prediction query, a query corresponding to the first area among the at least one query included in the received query-related information, when the network state of the first area satisfies the predetermined condition; obtain a response to the prediction query in communication with the server through the network before the electronic device enters the first area; and cache the prediction query and the response to the prediction query in the memory.
However, Chang discloses wherein the at least one processor is further configured to: determine whether a network state of a first area corresponding to an expected movement path of the electronic device satisfies a predetermined condition, on the basis of the received query-related information [par. 117; search activities are performed based on query turn-around time, which is depending on network traffic information], determine, as a prediction query, a query corresponding to the first area among the at least one query included in the received query-related information, when the network state of the first area satisfies the predetermined condition [contingent limitation that has no patentable weight]; obtain a response to the prediction query in communication with the server through the network before the electronic device enters the first area [par. 82; look-ahead searching is performed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the predicted search queries are automatically determined based on different conditions as taught by Chang. The motivation for doing so would have been to efficiently obtain information about the user’s surroundings (e.g., in the context of car navigation) [Chang, par. 60].
Kamvar and Chang do not appear to explicitly disclose cache the prediction query and the response to the prediction query in the memory.
However, Glover discloses cache the prediction query and the response to the prediction query in the memory [pars. 21 and 34; predicted search results (indexed by search query) are pre-cached locally on a user device and retrieved responsive to a search query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by the combination of Kamvar and Chang so that the search results are pre-cached locally as taught by Glover. The motivation for doing so would have been to respond to queries with relatively short latency or delay [Glover, par. 21].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamvar in view of Chang and further in view of Viswanathan (US Pub. 20200134054).
Referring to claim 12, Kamvar does not appear to explicitly disclose wherein the electronic device is included in an autonomous vehicle; and wherein the network comprises any one of LTE, LTE-A, 5G, or V2X.
However, Viswanathan discloses wherein the electronic device is included in an autonomous vehicle [pars. 30 and 31; an autonomous vehicle can perform location-based searches]; and wherein the network comprises any one of LTE, LTE-A, 5G, or V2X [par. 37; a communication network includes various networks such as LTE networks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Kamvar so that the searches are performed by an autonomous vehicle over various networks as taught by Viswanathan. The motivation for doing so would have been to facilitate navigation by an autonomous vehicle.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamvar and Glover in view of Chang.
Referring to claim 20, Kamvar discloses transmitting a signal for requesting a response to the prediction query to the server through the communication transceiver [fig. 4, stage 430; fig. 3, communication network 306; par. 36; the search request (e.g., the predicted query selected by the user) is transmitted to the search engine over a communication network]; receiving the response to the prediction query from the server via the communication transceiver [fig. 4, stage 432; par. 36; the search results are received based on the search request (e.g., the predicted query selected by the user)].
Glover discloses caching the prediction query and the response to the prediction query [pars. 21 and 34; the predicted search results (indexed by search query) are pre-cached locally on the user device and retrieved responsive to the search query].
Kamvar and Glover do not appear to explicitly disclose wherein the additional information comprises an environmental condition related to the at least one query, and the method further comprising: obtaining environment information of the electronic device; determining at least one of the at least one query included in the query-related information as a prediction query on the basis of the obtained environment information and the environmental condition.
However, Chang discloses wherein the additional information comprises an environmental condition related to the at least one query, and the method further comprising: obtaining environment information of the electronic device; determining at least one of the at least one query included in the query-related information as a prediction query on the basis of the obtained environment information and the environmental condition [pars. 63 and 71; searching tasks are determined based on a user’s current position, speed, or direction (i.e., environmental conditions)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by the combination of Kamvar and Glover so that the predicted search queries are determined based on environmental conditions as taught by Chang. The motivation for doing so would have been to efficiently obtain information about the user’s surroundings (e.g., in the context of car navigation) [Chang, par. 60].
Referring to claim 21, Kamvar discloses wherein the determining of the response to the user query on the basis of the cached query-related information includes: determining whether the user query corresponds to the cached prediction query when the user query is the query for requesting the response using the network [contingent limitation that has no patentable weight]; and determining the response to the prediction query as the response to the user query when the user query corresponds to the prediction query [contingent limitation that has no patentable weight].





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157